MAKAR, J.,
concurs with written opinion.
The filing of a petition for mandamus, though entailing a separate filing and related expense, is available to the property appraiser to contest the Department’s position that its probable cause review is an agency investigation and not a final agency action subject to judicial review. Students for Online Voting v. Machen, 24 So.3d 1273, 1274 (Fla. 1st DCA 2009) (granting *997mandamus due to university’s “failure to perform its statutory duty to render the order.”). Whatever economic efficiency that might be gained in this case by resolving this issue now is outweighed by muddying the relatively clear doctrinal line that mandamus is the proper vehicle to advance the property appraiser’s legal position, if it chooses to do so.